 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY WHITE, et al.,                              Case No. 1:18-cv-01206-DAD-SAB

12                  Plaintiffs,                          ORDER DISREGARDING FIRST
                                                         AMENDED COMPLAINT AND AMENDED
13           v.                                          DOCUMENT AND REQUIRING
                                                         PLAINTIFF TO FILE FIRST AMENDED
14   COUNTY OF STANISLAUS, et al.,                       COMPLAINT

15                  Defendants.                          (ECF Nos. 28, 29, 30)

16

17          Plaintiffs filed this action on September 4, 2018. (ECF No. 1.) On November 8, 2018,

18 Defendants filed a motion to dismiss. (ECF No. 19.) On December 3, 2018, Plaintiffs filed a

19 first amended complaint that was stricken from the record as untimely. (ECF Nos. 21, 22.) On
20 December 17, 2018, Plaintiffs were granted leave to file a first amended complaint pursuant to a

21 stipulation by the parties. (ECF Nos. 24, 25.) Plaintiffs did not file the amended complaint and

22 on January 14, 2019, an order issued requiring Plaintiffs to file their first amended complaint.

23 (ECF No. 27) Plaintiffs filed their first amended complaint that same day. (ECF No. 28.) On

24 January 25, 2019, Plaintiffs filed a notice of withdrawal of their first amended complaint to file a

25 corrected version and a first amended complaint. (ECF Nos. 29, 30.) However, when Plaintiffs

26 filed the first amended complaint they selected the incorrect document entry and it appears on
27 the docket as “Amended Document.” Plaintiffs shall be required to refile the first amended

28 complaint using the correct docket entry.


                                                     1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Plaintiffs’ first amended complaint, filed January 14, 2019, is DISREGARDED;

 3          2.      Plaintiffs’ first amended complaint, filed January 25, 2019, is DISREGARDED;

 4                  and

 5          3.      Plaintiffs shall file their first amended complaint on or before January 29, 2019

 6                  using the correct docket entry.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        January 28, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
